Citation Nr: 1043959	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for right upper extremity 
radiculopathy.

4.  Entitlement to service connection for left upper extremity 
radiculopathy.

5.  Entitlement to service connection for right lower extremity 
radiculopathy.

6.  Entitlement to service connection for left lower extremity 
radiculopathy.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1955 to 
September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The appellant's claims are now in the jurisdiction of 
the RO in New York, New York.  

In December 2008, the appellant testified at a Board hearing at 
the RO.  In September 2009, the Board remanded the matter for 
additional evidentiary development.  

As set forth in more detail below, another remand of this matter 
is necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

The appellant seeks service connection for neck and low back 
disabilities with secondary radiculopathy of the extremities.  He 
recalls that in April, May, or June of 1957, while stationed 
aboard the U.S.S. Intrepid, he slipped and fell, injuring his 
neck and low back.  He indicated that he thereafter developed a 
lump in his low spine area and was transferred to the St. Albans 
Naval Hospital, where he underwent surgery to remove the growth 
from his spine.  The appellant recalls that he was in the 
hospital approximately two and one half months.  He contends that 
his current neck and low back disabilities are causally related 
to his in-service injury and subsequent surgery.  The appellant 
also contends that the radiculopathy he experiences in each 
extremity is secondary to his current neck and low back 
conditions.

Pursuant to the Board's September 2009 remand, the RO received 
additional service treatment records documenting that in April 
1957, the appellant was transferred from the U.S.S. Intrepid to 
the U.S. Naval Hospital in St. Albans, NY.  During his period of 
hospitalization there, the appellant underwent surgical excision 
of a pilonidal cyst with a smooth and uneventful recovery.  
Hospitalization records note that laboratory and X-ray studies 
performed during the course of admission were negative.  The 
appellant was discharged to duty in June 1957.  These 
hospitalization records are negative for complaints or findings 
of neck or low back injuries or disabilities and the record on 
appeal otherwise contains no service treatment records 
corroborating the appellant's recollections of in-service neck or 
low back injuries or disabilities.  Based on the RO's efforts, 
the Board concludes that further requests for service treatment 
records would be futile.  

The Board does note that the appellant has submitted a copy of an 
excerpt of an April 1957 service treatment record.  He is advised 
that he has a legal obligation to cooperate fully with VA's 
reasonable efforts to obtain relevant records in support of his 
claim.  38 C.F.R. § 3.159 (2010).  He must therefore submit 
complete copies of any additional service treatment records in 
his possession.  

Also pursuant to the Board's September 2009 remand, the appellant 
underwent VA medical examination to determine the etiology of his 
claimed disabilities.  After examining the appellant and 
reviewing his claims folder, the examiner concluded that the 
appellant's current cervical and lumbar spine disabilities were 
less likely than not related to his active service or manifest to 
a compensable degree within one year of separation.  

Unfortunately, however, the examiner failed to provide a 
rationale for her opinion, as specifically requested by the 
Board.  The United States Court of Appeals for Veterans Claims 
(Court) has made clear that a medical opinion is not entitled to 
any probative weight "if it contains only data and 
conclusions," without a clear rationale.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  For these reasons, a remand 
is necessary for the purposes of obtaining another medical 
opinion with a supporting rationale.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (compliance by the Board or the RO with 
remand instructions is neither optional nor discretionary).

Accordingly, this case is REMANDED for the following:

1.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of his 
current neck and low back disabilities with 
secondary radiculopathy.  The claims folder 
must be provided to the examiner for review 
in connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should provide 
an opinion, with supporting rationale, as 
to the following:  

Is it at least as likely as not that any 
neck disorder identified on examination is 
causally related to the appellant's active 
service or any incident therein, or was 
manifest within one year of discharge from 
service?  In providing the requested 
opinion, the examiner should comment on the 
pertinent evidence of record, including the 
appellant's reported in-service fall, as 
well as post-service occupational injuries 
in 1985 and 1998.

Is it at least as likely as not that any 
current low back disability identified on 
examination is causally related to the 
appellant's active service or any incident 
therein, or was manifest within one year of 
discharge from service?  In providing the 
requested opinion, the examiner should 
comment on the pertinent evidence of 
record, including the appellant's reported 
in-service fall and his April 1957 surgery 
for a pilonidal cyst, as well as post-
service occupational injuries in 1985 and 
1998.

The examiner should also provide an opinion 
as to the nature and etiology of any right 
and/or left upper and lower extremity 
radiculopathy identified, including whether 
any such condition is a manifestation of 
any current neck or low back disability.

In providing the requested opinions, the 
examiner must provide a rationale for all 
conclusions reached.  

2.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claims, considering all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case, and he should be given an appropriate 
opportunity to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


